       Case 1:18-cr-00833-VSB Document 66
                                       65 Filed 04/29/20
                                                04/28/20 Page 1 of 1




                                        April 28, 2020

Via ECF

Honorable Vernon S. Broderick
United States District Judge                      4/29/2020
Southern District of New York
United States Courthouse
40 Centre Street - Room 415
New York, NY 10007

Re:   United States v. Christopher Sanchez
      18 Cr. 833 (VSB)

Dear Judge Broderick:

     The defense respectfully seeks the Court’s leave to reply to the
government’s response in opposition to Christopher Sanchez’s motion for
compassionate release (ECF No. 64) by Thursday, April 30, 2020.

                                        Respectfully Submitted,

                                             /s/
                                        Clay H. Kaminsky
                                        Andrew J. Dalack

                                        Attorneys for Christopher Sanchez
Cc:   AUSA Christopher Brumwell
